Case: 1:20-cv-00152-GHD-JMV Doc #: 4 Filed: 09/09/20 1 of 2 PagelD #: 39

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
GLEN PAYTON PETITIONER
v. No. 1:20CV152-GHD-JMV
JOSH DAVIS RESPONDENT

ORDER TRANSFERRING CASE TO THE
FIFTH CIRCUIT COURT OF APPEALS

This matter comes before the court, sua sponte, for consideration of the transfer of this
cause. Glen Payton has submitted a petition for a writ of habeas corpus under 28 U.S.C. §
2254. The petitioner was convicted for statutory rape on January 9, 2009. The petitioner has
filed at least one other unsuccessful 2254 motion concerning the same conviction which he now
seeks to challenge. See Payton v. King, 2:10CV250-KS-MTP (S.D. Miss., Judgment entered
July 12,2012). The Antiterrorism and Effective Death Penalty Act requires that before a district
court files a second or successive petition, “the applicant shall move in the appropriate court of
appeals for an order authorizing the district court to consider the application.” The petitioner
has not obtained such an order. Rather than dismissing the petition on this basis, the Fifth
Circuit permits district courts to transfer the petition for consideration pursuant to 28 U.S.C. §
2244(a) and (b)(3)(c). See In re Epps, 127 F.3d 364, 365 (5" Cir. 1997). Therefore, in the
interest of justice and judicial economy, it is ORDERED:

1) That this petition will be transferred to the Fifth Circuit Court of Appeals for the

petitioner to seek leave to file this successive § 2254 petition;
Case: 1:20-cv-00152-GHD-JMV Doc #: 4 Filed: 09/09/20 2 of 2 PagelD #: 40

2) That the Clerk of Court is DIRECTED to TRANSFER this petition and the entire
record to the Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and
(b)(3)(c), and Jn re Epps, 127 F.3d at 365; and

3) This case is CLOSED.

SO ORDERED, this, the 1 aay of September, 2020.

da. Ne Yast.

 

SENIOR UNITED STATES DISTRICT JUDGE
